Citation Nr: 0126843	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to the May 1997 rating decision that denied 
entitlement to a disability evaluation in excess of zero 
percent for the hearing loss of the left ear.   



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to June 
1996.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied, in pertinent part, entitlement to a 
disability evaluation in excess of zero percent for hearing 
loss of the left ear.  Ultimately the RO held that the 
veteran did not file a timely substantive appeal with this 
rating action.  That determination has now been appealed to 
the Board.

The Board notes that in a March 2001 substantive appeal, the 
veteran requested a hearing before the Board; however, in a 
September 2001 statement, the veteran indicated that he no 
longer wanted a hearing before the Board on the issue of the 
timeliness of the substantive appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2001).


FINDINGS OF FACT

1.  A VA letter dated October 3, 1996 informed the veteran 
that the RO granted service connection for hearing loss of 
the left ear and a zero percent evaluation was assigned from 
June 2, 1996.  

2.  In a May 1997 rating decision, the RO denied entitlement 
to a disability evaluation in excess of zero percent for the 
service-connected hearing loss of the left ear.

3.  In a letter received by the RO on August 13, 1997, the 
veteran informed the RO that he disagreed with the May 1997 
rating decision and that he disagreed with the zero percent 
rating assigned to the left ear hearing loss.  

4.  On December 1, 1999, the RO issued a statement of the 
case to the veteran.   

5.  On March 20, 2000, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals, from the veteran.  



CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
regarding the May 1997 rating action.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA letter dated October 3, 1996 informed the veteran that 
the RO granted service connection for hearing loss of the 
left ear and a zero percent evaluation was assigned from June 
2, 1996.  

In a May 1997 rating decision, the RO denied entitlement to a 
disability evaluation in excess of zero percent for the 
service-connected hearing loss of the left ear.

In a letter received by the RO on August 13, 1997, the 
veteran informed the RO that he disagreed with the May 1997 
rating decision and he disagreed with the zero percent rating 
assigned to the left ear hearing loss.  

On December 1, 1999, the RO issued a statement of the case to 
the veteran.   

On March 20, 2000, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals, from the veteran.  

In s September 2001 statement, the veteran indicated that the 
statement of the case was mailed by the VA on December 1, 
1999.  He indicated that due to the "Christmas rush" mail, 
it was not received until after Christmas.  The veteran 
indicated that he was a government contractor and he worked 
in direct support of the Southern Europe Task Force.  He 
stated that during the month of January (from the 19th to the 
31st) and February (from the 1st to the 7th), he was working 
in another country.  He stated that it was extremely hard to 
submit any VA paperwork in a timely manner because there was 
no VA on Post or in the immediate area.    

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200. 

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The date of mailing of the Statement 
of the Case will be presumed to be the same as the date of 
the Statement of the Case and the date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA 
purposes is a written notice sent to the claimant's latest 
address of record.  38 C.F.R. § 3.1(q) (2001). 

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  
38 C.F.R. § 20.303 (2001). 

Analysis

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the veteran 
failed to perfect his appeal as to the issue of entitlement 
to a disability rating in excess of zero percent for hearing 
loss of the left ear.  

As noted above, an appeal must be perfected within one year 
of the date of notice of the initial rating or within 60 days 
of the issuance of a SOC, whichever period ends later. 

In the veteran's case, the appeal must have been perfected 
within 60 days of the issuance of the statement of the case, 
because that time period ended later.  See 38 C.F.R. 
§ 20.302(b).  The statement of the case was issued on 
December 1, 1999.  Thus, the 60 day time period expired on or 
about February 1, 2000.  The record shows that the veteran's 
VA Form 9 was received by the RO on March 20, 2000, which was 
some 48 days after the 60 day time period expired on February 
1, 2000.  Thus, the March 2000 VA Form 9 may not be accepted 
as a timely substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(b) (2001). 

The veteran did not file any other document within the 
requisite time period which satisfied the requirements for 
perfecting an appeal as to the issue of entitlement to a 
disability rating in excess of zero percent for hearing loss 
of the left ear.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 
20.200, 20.202, 20.302.  

The evidence reflects that in the December 1999 statement of 
the case, the veteran was advised of the necessity to file 
his appeal within one year from the date of notice of the 
initial rating or 60 days of the date of the statement of the 
case, and he was also advised of what was required of him if 
he needed more time to do so.  

As noted above, any request for an extension of time to file 
his appeal would have had to been filed on or before February 
1, 2000.  See 38 C.F.R. § 20.303 (2001).  There is no 
evidence of record that the veteran requested an extension of 
time to file his appeal within the requisite time period.  In 
a September 2001 statement, the veteran essentially argued 
that he should have been given more time to file a 
substantive appeal because he lived in Europe and the mail 
during Christmas time was slow.  He also argued that he was 
working in a different country for part of January and 
February and this made it difficult for him to file a 
substantive appeal within the 60 day time period.  The Board 
points out that this request for an extension can not be 
considered because it was not filed on or before February 1, 
2000.  There is no legal provision for retroactive "good 
cause" extension under the law as in effect.  A request for 
an extension must be filed within the 60 days.  Even assuming 
that the veteran got the document after Christmas, he had in 
excess of 1 month to request, at a minimum, an extension of 
time for filing the document.

In summary, the Board finds that the veteran did not file a 
timely Substantive Appeal with the May 1997 rating decision, 
because the substantive appeal was not received until March 
20, 2000, well beyond the sixty days subsequent to the RO's 
issuance of the December 1999 statement of the case.  As 
such, the Board does not have jurisdiction to enter a 
decision in connection with the current claim for an 
increased rating for the left ear, and the appeal must be 
dismissed.  He may of course reopen that claim at the RO.

Lastly, the Board notes that during the pendency of this 
claim, the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The VCAA and the new regulations provide 
that the VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits.  Id.  However, VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Id.  As discussed in detail above, the Board has 
determined that veteran failed to comply with the legal 
requirement for perfecting an appeal.  Therefore, even if 
every effort were taken to assist the veteran, there would 
remain no reasonable possibility that such assistance would 
aid in substantiating his claim.  Accordingly, the Board 
concludes that there is no further duty to assist the veteran 
in the development of his claim.


ORDER

As a timely substantive appeal was not filed to a May 1997 
rating decision, the claim is dismissed. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



